Citation Nr: 0834615	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  06-38 979	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to his service-connected disabilities.

2.  Entitlement to an increased rating for bronchial asthma 
and sleep apnea, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1970 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and December 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  The veteran had a hearing 
before the Board in February 2008 and the transcript is of 
record.

The veteran was service-connected for bronchial asthma in a 
December 1996 rating decision.  Thereafter, the veteran filed 
a claim for entitlement to service connection for sleep 
apnea.  The RO, in a July 2005 rating decision, granted 
service connection for sleep apnea combining the disability 
with his already service-connected bronchial asthma and 
rating the conditions together as 50 percent disabling.  The 
veteran appealed the decision on alternative grounds.  He 
alleges the two disabilities should be rated separately or, 
in the alternative, the combined conditions warrant a higher 
evaluation.  A separate rating decision, dated July 2006, 
expressly denied an increased rating for the combined 
conditions and the veteran timely appealed the decision.  The 
Board concludes, however, that despite the separate rating 
decision, the appeal essentially stems from the original July 
2005 rating decision.  

This opinion also addresses the appeal stemming from a 
December 2006 rating decision denying the veteran's claim of 
entitlement to service connection for hypertension, claimed 
as secondary to his service-connected disabilities.  Although 
the appeal stems from a separate rating decision, which was 
assigned a more recent docket number, the Board will issue an 
opinion here and thus the appeal is hereby MERGED. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that his hypertension is caused or 
aggravated by his service-connected disabilities, 
specifically heart disease, sleep apnea and bronchial asthma. 

In regard to his respiratory disease, the veteran is 
currently rated 50 percent for the combined respiratory 
diseases of sleep apnea and bronchial asthma.  The veteran 
alleges the two conditions should be rated separately because 
their symptoms are distinct and affect his life in different 
ways. 

The last Statements of the Case relating to the respiratory 
and hypertension claims were issued in October 2006 and June 
2007 respectively.  Thereafter, additional, non-duplicative 
evidence, to include private and VA medical records, was 
received. Part of the newly-submitted evidence includes a 
private nexus opinion for the veteran's hypertension as well 
as recent respiratory test results.  The medical evidence is 
highly relevant to the issues on appeal.  The veteran was 
advised during his hearing before the Board that any new 
evidence would need to be reviewed by the agency of original 
jurisdiction (AOJ) unless a signed waiver was provided.  At 
that time, the veteran declined issuing a waiver and, since 
that time, has not issued a waiver of local jurisdictional 
review.

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to these issues because it shows current objective 
findings and the veteran's contentions.  As explained above, 
the veteran has not waived local jurisdictional review, 
therefore, in accordance with 38 C.F.R. § 19.37(a), the case 
is returned to the RO for consideration and the issuance of a 
supplemental statement of the case.

Part of the newly submitted evidence includes a March 2008 
statement from the veteran's private physician, Dr. Tracy, 
indicating, among other things, the veteran's hypertension is 
not merely "essential hypertension" and is related to his 
service-connected heart disease, sleep apnea and bronchial 
asthma.

This statement is in stark contrast to an opinion rendered by 
a VA examiner in November 2006 who opined the veteran's 
hypertension is "essential hypertension" and, therefore, is 
unrelated to the veteran's heart disease or any other 
service-connected disability. 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

In this case, the veteran was afforded a VA examination in 
November 2006 to ascertain the likelihood his hypertension is 
related to any service-connected disability.  As explained, 
however, newly obtained evidence is in stark contrast to the 
2006 opinion.  Thus, there simply is not enough medical 
evidence to render a decision.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  A new VA examination is indicated.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The newly obtained evidence indicates current March 2008 
respiratory functioning test results indicating "moderate 
restriction."  The veteran was previously afforded a VA 
respiratory examination in September 2006, two years ago, 
indicating, among other things, "mild restriction" test 
results.  The veteran further testified during his hearing 
before the Board in February 2008 that he believes his 
bronchial asthma has worsened since the last 2006 
examination.  A new VA respiratory examination is indicated.

During the pendency of this appeal, the Court of Appeals for 
Veterans' Claims (CAVC or Court) issued a decision that 
further explained the VA's duty to notify under § 5103(a).  
According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The RO did send the veteran a notice letter in September 2005 
indicating for increased rating claims the evidence must show 
the conditions "have gotten worse."  This is the specific 
type of notice the Court determined in Vazquez-Flores is 
insufficient to satisfy the VA's notice requirements.  Id.  
Although it appears the veteran was asked about how his 
disabilities affect his daily life and occupation during his 
hearing before the Board in February 2008, he was never 
provided specific notice as detailed in Vazquez-Flores.  Id.  
The veteran is entitled to full and complete notice as 
detailed in Vazquez-Flores followed by a subsequent 
readjudication by the agency of original jurisdiction.  
Corrective action is required.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from August 2006 to the present.  
The RO should also ensure all relevant private treatment 
records, to include those from Dr. Tracy, are obtained. 

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issue of 
entitlement to an increased rating for 
bronchial asthma and sleep apnea including 
the information detailed in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The 
veteran should also be advised to submit 
any pertinent evidence in his possession.

2.  Ask the veteran to identify and 
provide release forms authorizing VA to 
request his treatment records from Dr. 
Tracy or any other private doctor for 
treatment of his hypertension and 
respiratory conditions that have not 
already been obtained.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.

3.  Obtain the veteran's medical records 
from the VA Medical Center in No. Little 
Rock, Arkansas and the VA clinic in 
Wichita, Kansas from August 2006 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

4.  After the above records are obtained, 
to the extent available, schedule the 
veteran for a VA respiratory examination 
to ascertain the current severity of the 
veteran's bronchial asthma and sleep 
apnea.  The examiner should conduct all 
necessary clinical tests and include an 
opinion of the symptomatology attributable 
to his asthma versus his sleep apnea as 
well as the effect his conditions have on 
his occupational and daily life. 

5.  After the above records are obtained, 
to the extent available, schedule the 
veteran for an appropriate VA examination 
for his claimed hypertension to determine 
the nature and likely etiology of any and 
all cardiovascular disease found.  The 
examiner must specifically render an 
opinion as to whether his hypertension is 
likely related to his service-connected 
heart disease, sleep apnea, bronchial 
asthma or any other service-connected 
disability. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
all conflicting medical opinions, 
especially that of Dr. Tracy and the 2006 
VA examiner. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  The RO should then readjudicate the 
veteran's claims.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




